 AO 245C                 Case
                (Rev. 09/08)     4:18-cr-00388
                             Amended                     Document
                                     Judgment in a Criminal Case            28 Filed on 11/19/18 in TXSD Page 1 of 5
                Sheet 1                                                                                                                United Changes
                                                                                                                                (NOTE: Identify States with
                                                                                                                                                       District  Court(*))
                                                                                                                                                             Asterisks
                                                                                                                                          Southern District of Texas

                                              UNITED STATES DISTRICT COURT                                                                     ENTERED
                                                                                                                                           November 20, 2018
                                                               Southern District of Texas
                                                                      Holding Session in Houston                                            David J. Bradley, Clerk

              UNITED STATES OF AMERICA                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                         V.
             JESUS ALBERTO SALCIDO DIAZ
                             A/K/A Raul Salcido                                        CASE NUMBER: 4:18CR00388-001
                                                                                       USM NUMBER: * 52522-479
  See Additional Aliases.

 Date of Original Judgment: October 24, 2018                                           Amy Danielle Touart, AFPD
 (or Date of Last Amended Judgment)                                                     Defendant's Attorney
 Reason for Amendment
     Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))                      Modification of Supervision Conditions (18 U.S.C. § 3563(c) or 3583(e))
     Reduction of Sentence for Changed Circumstances (Fed. R. Crim. P. 35(b))             Modification of Imposed Term of Imprisonment for Extraordinary and
                                                                                            Compelling Reasons (18 U.S.C. § 3582(c)(1))
     Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                  Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
                                                                                            to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
* Correction for Clerical Mistake (Fed. R. Crim. P. 36)                                   Direct Motion to District Court Pursuant to  28 U.S.C. § 2255 or
                                                                                             18 U.S.C. § 3559(c)(7)
 THE DEFENDANT:                                                                            Modification of Restitution Order (18 U.S.C. § 3664)
* pleaded guilty to count(s)       1 on August 8, 2018.
     pleaded nolo contendere to count(s)
      which was accepted by the court.
     was found guilty on count(s)
      after a plea of not guilty.
 The defendant is adjudicated guilty of these offenses:
 Title & Section                 Nature of Offense                                                                          Offense Ended                   Count
 8 U.S.C. § 1326(a) and          Illegal re-entry by a previously deported alien after a felony conviction                  09/17/2014                      1
 (b)(1)

  See Additional Counts of Conviction.
      The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  The defendant has been found not guilty on count(s)
  Count(s)                                                                       is  are dismissed on the motion of the .

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
 residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
 pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                                       November 16, 2018
                                                                                       Date of Imposition of Judgment


                                                                                       ReservedForJudgeSignature
                                                                                       Signature of Judge

                                                                                       NANCY F. ATLAS
                                                                                       SENIOR U. S. DISTRICT JUDGE
                                                                                       Name and Title of Judge

                                                                                       ReservedForSignDate
                                                                                       November 19, 2018
                                                                                       Date
                                                                                                                                                                        |
AO 245C                 Case
               (Rev. 09/08)       4:18-cr-00388
                            Amended                      Document
                                     Judgment in a Criminal Case      28 Filed on 11/19/18 in TXSD Page 2 of 5
               Sheet 2 -- Imprisonment                                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                                               Judgment -- Page 2 of 5
DEFENDANT: JESUS ALBERTO SALCIDO DIAZ
CASE NUMBER: 4:18CR00388-001

                                                             IMPRISONMENT

     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 10 months.
This term consists of TEN (10) MONTHS as to Count 1. This sentence takes into account the time the defendant spent in ICE custody.

   See Additional Imprisonment Terms.

   The court makes the following recommendations to the Bureau of Prisons:


 The defendant is remanded to the custody of the United States Marshal.

   The defendant shall surrender to the United States Marshal for this district:
         at                         a.m.  p.m. on                             .
         as notified by the United States Marshal.

   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         before 2 p.m. on                                              .
         as notified by the United States Marshal.
         as notified by the Probation or Pretrial Services Office.



                                                                      RETURN

I have executed this judgment as follows:




     Defendant delivered on _______________________________ to ___________________________________
at ______________________________, with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245C                 Case
               (Rev. 02/18)       4:18-cr-00388
                            Amended                       Document
                                      Judgment in a Criminal Case        28 Filed on 11/19/18 in TXSD Page 3 of 5
               Sheet 3 -- Supervised Release                                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                                                            Judgment -- Page 3 of 5
DEFENDANT: JESUS ALBERTO SALCIDO DIAZ
CASE NUMBER: 4:18CR00388-001

                                                           SUPERVISED RELEASE
Upon release from imprisonment you will be on supervised release for a term of: 3 years.
This term consists of term of THREE (3) YEARS as to Count 1.
    See Additional Supervised Release Terms.

                                                      MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           The above drug testing condition is suspended, based on the court's determination that you
               pose a low risk of future substance abuse. (check if applicable)
4.  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A
         or any other statute authorizing a sentence of restitution. (check if applicable)
5.  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.  You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you reside, work,
         are a student, or were convicted of a qualifying offense. (check if applicable)
7.  You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

                                        STANDARD CONDITIONS OF SUPERVISION
    See Special Conditions of Supervision.
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
     about how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted of
      a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
     require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.
AO 245C                Case
              (Rev. 09/08)      4:18-cr-00388
                           Amended                       Document
                                     Judgment in a Criminal Case    28 Filed on 11/19/18 in TXSD Page 4 of 5
              Sheet 3C -- Supervised Release                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                                                Judgment -- Page 4 of 5
DEFENDANT: JESUS ALBERTO SALCIDO DIAZ
CASE NUMBER: 4:18CR00388-001

                                           SPECIAL CONDITIONS OF SUPERVISION

You must immediately report, continue to report, or surrender to U.S. Immigration and Customs Enforcement and follow all their instructions
and reporting requirements until any deportation proceedings are completed. If you are ordered deported from the United States, you must
remain outside the United States unless legally authorized to reenter. If you reenter the United States, you must report to the nearest probation
office within 72 hours after you return.

You must seek proper documentation from U.S. Immigration and Customs Enforcement authorizing you to work in the United States.




   See Additional Special Conditions of Supervision.
AO 245C                Case
              (Rev. 09/08)      4:18-cr-00388
                            Amended                     Document
                                    Judgment in a Criminal Case    28 Filed on 11/19/18 in TXSD Page 5 of 5
              Sheet 5 -- Criminal Monetary Penalties                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                                                 Judgment -- Page 5 of 5
DEFENDANT: JESUS ALBERTO SALCIDO DIAZ
CASE NUMBER: 4:18CR00388-001


                                                CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                   Assessment                         Fine                               Restitution

TOTALS                                       $100.00


   See Additional Terms for Criminal Monetary Penalties.

 The determination of restitution is deferred until                              . An Amended Judgment in a Criminal Case (AO 245C)
    will be entered after such determination.

 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal payees must be paid
    before the United States is paid.

Name of Payee                                                            Total Loss*       Restitution Ordered                Priority or Percentage




   See Additional Restitution Payees.

TOTALS                                                                       $0.00                       $0.00

 Restitution amount ordered pursuant to plea agreement $

 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
    the interest requirement is waived for the  fine  restitution.
    the interest requirement for the  fine  restitution is modified as follows:

 Based on the Government's motion, the Court finds that reasonable efforts to collect the special assessment are not likely to be effective.
    Therefore, the assessment is hereby remitted.

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
